Case 2:19-cv-06137-DRH-AKT Document 23 Filed 09/18/20 Page 1 of 3 PageID #: 247




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------X
  WINWARD BORA, LLC,

                                     Plaintiff,

                    -against-                                           REPORT AND
                                                                     RECOMMENDATION

  MICHAEL J. STELLATO, SANDRA SWITZER,                               CV 19-6137 (DRH) (AKT)
  TERESA FERRARA, RICHARD FERRARA, and
  CITIBANK SOUTH DAKOTA, NA,

                                      Defendants.
 ----------------------------------------------------------------X

 A. KATHLEEN TOMLINSON, Magistrate Judge:

         On April 9, 2019, Plaintiff Winward Bora, LLC (“Plaintiff”) commenced the instant

 action pursuant to New York Real Property Actions and Proceedings Law (“RPAPL”) § 1301,

 et seq., against Michael J. Stellato, Sandra Switzer, Teresa Ferrara, Richard Ferrara, and Citibank

 South Dakota, NA (“Defendants”) to foreclose on a mortgage encumbering 30 Franklin Avenue,

 Mastic, NY 11950 (the “Property”). See generally Complaint (“Compl.”) [DE 1]. In light of

 Defendants’ failure to answer or otherwise respond to the Complaint, the Clerk of Court issued a

 Certificate of Default against the Defendants on December 23, 2019, pursuant to Federal Rule of

 Civil Procedure (“Rule” or Fed. R. Civ. P.”) 55(a). See DE 17.

         On January 14, 2020, Plaintiff filed a motion seeking entry of default judgment,

 permitting foreclosure and sale under Rule 55(b). See DE 19. Judge Hurley referred Plaintiff’s

 motion to this Court to determine “whether Plaintiff has demonstrated that the allegations in the

 Complaint establish the Defendants’ liability such that the motion for default judgment should be

 granted, and, if so, to determine the appropriate amount of damages, costs, and/or fees, if any, to

 be awarded.” See Electronic Order of January 15, 2020.
Case 2:19-cv-06137-DRH-AKT Document 23 Filed 09/18/20 Page 2 of 3 PageID #: 248




        On July 23, 2020, this Court ordered Plaintiff to submit additional information to support

 the basis for damages specified in the default judgment and outlined the particular information

 required to be submitted. See DE 20. The Court notified Plaintiff that the “[f]ailure to provide

 testamentary and documentary support sufficient to satisfy the Court that the damages

 sought are warranted will result in a recommendation that no damages be awarded.” Id.

 at 2 (emphasis added). Plaintiff was further given until August 6, 2020 to submit this

 information. Id. On August 4, 2020, Plaintiff filed a motion seeking to extend the time to

 comply with the Court’s July 23, 2020 Order to September 11, 2020. See DE 22. The Court

 granted Plaintiff’s motion but advised that further extension requests would not be granted

 absent a showing of good cause. See Electronic Order dated August 11, 2020. To date, Plaintiff

 has not submitted the additional documentation requested and required to support the basis for

 damages specified in the default judgment, in compliance with the Court’s July 23, 2020 Order.

 It is within the discretion of the Court to decline to award damages pursuant to a default

 judgment where plaintiffs who have secured the default judgment fail to submit documentary

 evidence to substantiate a calculation of damages. See Baca v. 24 Hour Laundromat, No. 15-

 CV-6707, 2017 WL 1216574, at *1 (E.D.N.Y. Mar. 31, 2017); Hosking, 570 Fed. App’x at 31

 (“Hosking’s supplemental motion consisted of a three-page memorandum of law, seven

 declarations from former employees, and ‘consent-to-join’ forms from 43 of the 45 opt-in

 plaintiffs. We conclude that the district court did not abuse its discretion in holding that these

 submissions were simply too vague to support Hosking’s $4 million demand.”).

        Given these circumstances, this Court respectfully recommends to Judge Hurley that

 Plaintiff’s motion for default judgment of foreclosure and sale against the Defendants be

 DENIED, at this time. The Court leaves it to the discretion of Judge Hurley whether he wishes



                                                   2
Case 2:19-cv-06137-DRH-AKT Document 23 Filed 09/18/20 Page 3 of 3 PageID #: 249




 to permit Plaintiff additional time to renew the motion, assuming Plaintiff is in a position to

 provide the additional evidentiary information required.

           Pursuant to 28 U.S.C. § 636(b)(1)(c) and Rule 72 of the Federal Rules of Civil Procedure,

 the parties shall have fourteen (14) days from service of this Report and Recommendation to file

 written objections. See also Fed. R. Civ. P. 6(a) and (e). Such objections shall be filed with the

 Clerk of the Court via ECF. A courtesy copy of any objections filed is to be sent to the chambers

 of the Honorable Denis R. Hurley. Any requests for an extension of time for filing objections

 must be directed to Judge Hurley prior to the expiration of the fourteen (14) day period for filing

 objections. Failure to file objections will result in a waiver of those objections for purposes of

 appeal. Thomas v. Arn, 474 U.S. 140, 155 (1985); see also Johnson v. Woods, 426 F. App'x 10,

 11 (2d Cir. 2011) (citing Cephas v. Nash, 328 F. 3d 98, 107 (2d Cir. 2003)); Savoie v. Merchants

 Bank, 84 F. 3d 52, 60 (2d Cir. 1996) (citing McCarthy v. Manson, 714 F.2d 234, 237 n.2 (2d Cir.

 1983)).

           Plaintiff’s counsel is directed to serve a copy of this Report and Recommendation

 upon the Defendants forthwith by overnight mail and first-class mail and to file proof of

 such service on ECF by September 22, 2020.



                                                               SO ORDERED.

 Dated: Central Islip, New York
        September 18, 2020

                                                               /s/ A. Kathleen Tomlinson
                                                               A. KATHLEEN TOMLINSON
                                                               U.S. Magistrate Judge




                                                   3
